Citation Nr: 1024993	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-09 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a service connection claim for reflux esophagitis (now 
claimed as gastroesophageal reflux disease (GERD)) and, if so, 
entitlement to service connection for such disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to December 
1981, and from October 1983 to August 1992, with confirmed 
service in the Southwest Asia theater of operations during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the Veteran's application to 
reopen her previously denied service connection claim.  The Board 
observes that the RO subsequently reopened the claim and denied 
it on the merits in a March 2008 supplemental statement of the 
case.  However, the issue of whether new and material evidence 
has been received is a threshold question in any case involving a 
previously denied claim, which must be determined by the Board 
upon de novo review.  See Wakeford v. Brown, 8 Vet. App. 237, 
239-40 (1995).  

As discussed below, the Board finds that new and material 
evidence has been received sufficient to reopen the previously 
denied service connection claim for reflux esophagitis.  However, 
the issue of whether service connection is warranted for such 
disorder (now claimed as GERD), or the merits of the claim, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for reflux esophagitis 
was denied in a December 1993 rating decision, she was notified of 
such denial and her appellate rights, and she did not file a 
timely appeal.

2.  Evidence received since the last final denial is neither 
cumulative nor redundant of the evidence of record at that time 
and, when presumed credible, raises a reasonable possibility of 
substantiating the Veteran's service connection claim.
CONCLUSIONS OF LAW

1.  The December 1993 denial of the Veteran's service connection 
claim for reflux esophagitis was final.  38 U.S.C.A. § 7105(c) 
(West 1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993 & 
2009).

2.  New and material evidence has been received sufficient to 
reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the claim for reflux 
esophagitis is completely favorable, no further action is 
required under the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this regard.

The Veteran's service connection claim for reflux esophagitis was 
initially denied in a December 1993 rating decision, based on a 
determination that there was no evidence of a chronic disorder 
during service and no current diagnosis.  As the Veteran was 
notified of such adverse decision and of her procedural and 
appellate rights and did not appeal, the decision became final.  
38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993 & 2009).

In April 2004, the Veteran submitted a service connection claim 
for GERD, which was interpreted as an application to reopen her 
claim for reflux esophagitis.  As noted above, a threshold 
consideration in any case concerning a previously denied claim is 
whether new and material evidence has been received sufficient to 
reopen such claim.  38 U.S.C.A. § 5108; see also Wakeford, 8 Vet. 
App. at 239-40.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of determining whether new and 
material evidence has been submitted, all evidence received is 
generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  However, evidence need not be presumed credible if 
the assertion is inherently incredible, or the individual is not 
competent to make such assertion.  King v. Brown, 5 Vet. App. 19, 
21 (1993); Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

In this case, evidence received since the last final denial of 
the Veteran's claim includes VA and private treatment records 
ranging from November 1993 through August 2006.  Such evidence 
reflects a diagnosis of reflux esophagitis or GERD as of at least 
February 1997, as well as continued treatment for such disorder.  
See, e.g., VA treatment records dated in February 1997, November 
2004, April 2006.  The Veteran was also diagnosed with gastritis 
as early as November 1995, and records dated in April 2006 
further reflect a diagnosis of peptic ulcer disease (PUD).  
Additionally, a February 1997 record indicates an earlier 
diagnosis of GERD and that Prilosec was "finally" used as 
treatment after other medications failed.  A December 1996 record 
further indicates approval of Cisapride, which was formerly used 
to treat GERD.  See Dorland's Illustrated Medical Dictionary 371 
(31st ed. 2007).  In addition, the Veteran has reported that she 
received VA treatment as early as September 1992, and was 
diagnosed with "reflux disease" in early 1993.  She is 
competent to report a contemporaneous medical diagnosis and 
receipt of medical treatment.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994).  

None of this evidence was considered by agency decisionmakers at 
the time of the previous denial.  Further, the evidence relates 
to an unestablished fact necessary to substantiate the Veteran's 
claim, namely, the existence of a current diagnosis.  
Additionally, when considered with evidence previously record, 
the evidence further relates to the existence of a possibly 
chronic disorder during service.  In particular, service 
treatment records reflect treatment for gastritis/reflux 
esophagitis in 1990 and a report of frequent indigestion in 1992, 
and new evidence pertains to continued treatment for such 
disorders.  When presumed credible, such evidence raises a 
reasonable possibility of substantiating the Veteran's service 
connection claim for reflux esophagitis, now claimed as GERD.  
Accordingly, the Board finds that new and material evidence has 
been received sufficient to reopen the previously denied claim.  
See 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the Veteran's 
service connection claim for reflux esophagitis is reopened.


REMAND

Further development is necessary for a fair adjudication of the 
merits of the Veteran's claim.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded every 
possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

Specifically, there is an indication that pertinent treatment 
records may remain outstanding.  VA treatment records currently 
in the claims file are dated from November 1993 and reflect 
approval of medication for GERD as early as December 1996.  
Further, a February 1997 record indicates an earlier diagnosis of 
GERD and that Prilosec was "finally" used as treatment after 
other medications failed.  The Veteran reports that she received 
VA treatment as early as September 1992, and was diagnosed with 
reflux disease in early 1993 at the Eastern Kansas VA Medical 
Center (MC) in Topeka.  See, e.g., November 2005 notice of 
disagreement.  

The Board observes that the agency of original jurisdiction (AOJ) 
attempted to obtain VA treatment records dated in 1992 and 1993 
on several occasions.  Most recently, in July 2007, the AOJ 
requested the Kansas City VAMC to check archives and send all 
treatment records found for early 1993.  In response, the AOJ 
received a thyroid imaging report dated in May 1992 and a list of 
appointments apparently at the Kansas City VAMC dated from May 
1994 through December 1996.  However, VA treatment records 
currently in the claims file reflect additional treatment dates 
not reflected in this summary, including in 1993.  Although at 
least some of the earlier records were obtained from the same 
system as these more recent reports, it is unclear whether a 
proper search was conducted for any records from the Eastern 
Kansas VA Medical Center (MC) in Topeka.  Additionally, it is 
possible that treatment records for appointments not specifically 
related to reflux esophagitis/ GERD may contain pertinent 
information.  VA is required to make as many attempts as 
necessary to obtain relevant records from a Federal department or 
agency, and such efforts must continue until VA concludes that 
the records sought do not exist or that further efforts to obtain 
such records would be futile.  38 C.F.R. § 3.159(c)(2) (2009).  
As such upon remand, the AOJ must make further attempts, as 
necessary, to obtain any pertinent, outstanding VA treatment 
records, specifically to include any records from the Eastern 
Kansas VA Medical Center (MC) in Topeka dated from August 1992 
through December 1993.  

In addition, the Board finds that the Veteran should be scheduled 
for a VA examination.  Post-service treatment records reflect 
diagnoses including reflux esophagitis, GERD, chronic gastritis, 
and peptic ulcer disease.  See, e.g., VA treatment records dated 
in November 1995, February 1997, November 2004, April 2006.  
Although a June 1993 VA examiner recorded no symptoms of reflux 
disturbance and no history or diagnosis of esophageal disease, 
based on an unspecified workup at Ft. Riley during service, it 
does not appear that he reviewed any post-service medical 
records.  Further, the Veteran was treated during service for 
gastroenteritis and improving reflux esophagitis/gastritis, and 
she reported frequent indigestion and a diagnosis of a hiatal 
hernia upon separation from service.  See service treatment 
records dated in August 1990 and October 1990; April 1992 
separation examination.  As noted above, the Veteran is competent 
to report a contemporaneous medical diagnosis and receipt of 
medical treatment.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. 
App. at 469-71.  As such, there is an indication that the 
Veteran's current disability may be related to her complaints and 
treatment during service, but the medical evidence is 
insufficient to decide her claim.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83-84 (2006).  

Therefore, upon remand, whether or not any further treatment 
records are obtained, the Veteran should be scheduled for a VA 
examination to determine the nature and etiology of her claimed 
disability.  As the record includes several reported and 
documented diagnoses, the examiner should identify any disorders 
that have existed during the course of the appeal.  Further, as 
the Veteran served in the Southwest Asia Theater of the Persian 
Gulf War, the examiner should state whether any of her claimed 
symptomatology is due to an undiagnosed illness.  See 38 U.S.C.A. 
§ 1117 (West 2002 & Supp. 2009); 38 C.F.R. § 3.317 (2009).  
Additionally, if the currently diagnosed disorders include peptic 
ulcer disease, the examiner should state whether such disorder 
manifested to a compensable degree within one year after 
separation from service.  See 38 C.F.R. §§ 3.307 & 3.309 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Make as many attempts as necessary to 
obtain any outstanding treatment records 
pertaining to the Veteran's reflux 
esophagitis/GERD, including but not 
limited any records from the Eastern 
Kansas VA Medical Center (MC) in Topeka 
dated from August 1992 through December 
1993.  All requests and all responses, 
including negative responses, must be 
documented in the claims file.  Requests 
for records from VA must continue until a 
determination is made that such records do 
not exist or any further efforts to obtain 
them would be futile.  All records 
received must be associated with the 
claims file.  If any records cannot be 
obtained after appropriate efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance with 
38 C.F.R. § 3.159(c)&(e).

2.  After completing the above-described 
development, whether or not any further 
treatment records are obtained, schedule 
the Veteran for a VA examination to 
determine the nature and etiology of her 
reflux esophagitis or GERD.  The entire 
claims file and a copy of this remand 
should be made available to the examiner 
for review, and such review should be 
noted in the examination report.  All 
necessary tests and studies should be 
conducted.  The examiner is requested 
respond to the following:

(a)  Identify all disorders that have 
been manifested by the Veteran's 
reported symptomatology during the 
course of the appeal, including but 
not limited to reflux esophagitis or 
GERD.  If such symptomatology is 
attributable to an undiagnosed 
illness, please indicate such in the 
examination report.

(b)  If peptic ulcer disease is 
diagnosed, please state whether it is 
at least as likely as not 
(probability of 50 percent or more) 
that such condition manifested to a 
compensable degree within one year 
following the Veteran's separation 
from service, or by August 1993.

(c)  Please state whether is it at 
least as likely as not that each 
diagnosed disorder, including but not 
limited to reflux esophagitis or 
GERD, is related to active service, 
including but not limited to the 
Veteran's documented treatment for 
reflux esophagitis/gastritis in 1990.

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion as to 
any of these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim based on 
all lay and medical evidence of record.  
All potential theories for service 
connection should be considered, including 
but not limited to the following, as 
appropriate: presumptive service 
connection for a chronic disability 
(38 C.F.R. §§ 3.307 & 3.309), continuity 
of symptomatology (38 C.F.R. § 3.303(b)), 
and undiagnosed illness (38 C.F.R. 
§ 3.317).  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and her representative, 
which addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination 
requested herein is to obtain information and/or evidence which 
may be dispositive of the appeal.  Therefore, the Veteran is 
hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2009), failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


